Appellant was convicted of ordinary burglary, not of a private residence, and his punishment assessed at five years in the penitentiary. The jury in their verdict found proper facts and recommended a suspension of his sentence. This the court did in his judgment. Upon the court overruling his motion for a new trial, he gave notice of appeal to this court. The trial court should not have permitted notice of appeal to have been given, for, under the suspended sentence law, an accused can not appeal from the conviction, and can only do so when proper sentence is later, if at all, pronounced against him. Bierman v. State,73 Tex. Crim. 284. The appeal in this case is, therefore, dismissed.
Dismissed. *Page 535